Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/25/2022.  Claims 21, 22 have been added.  Claims 1-22 are pending.  Applicant’s arguments have been considered.  However, upon further consideration, the instant claims are rejected under new grounds of rejection.  Thus, claims 1-22 are non-finally rejected for reasons below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/14/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 9/10/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasikumar (Integration of closed loop distribution supply chain network and 3prlp selection for the case of battery recycling, International Journal of Production Research,49, 11, 2011, 3364-3385).
Regarding claim 1, Sasikumar discloses a closed-loop process of managing recycling and manufacturing a lead acid battery, the process comprising:
collecting one or more used lead acid batteries from a point of sale location (pg 3364);
recycling the lead and the polymer (pg 3364);
creating a new lead acid battery using the recycled lead and the recycled polymer (pg 3364): and
providing the new lead acid battery to the point of sale location (pg 3364).

Regarding claim 1 collecting, via a first terminal, first data related to the one or more lead acid batteries collected, and regarding claim 2, further comprising measuring a weight of the batteries using a scale, wherein the weight of the batteries is the first data, and regarding claim 22, further comprising: measuring a weight of the batteries using a scale, wherein the weight of the batteries is the first data: and measuring a weight of the recycled lead and recycled polymer using a scale, wherein the weight of the recycled lead and recycled polymer is the second data; wherein the first terminal is at the point of sale location, and wherein the second terminal is at the second location, Sasikumar discloses after the battery’s end of life, the product owner leaves the used product at the retailer’s shop, where it is replaced by a new one.  It is assumed that a certain amount of used products, defined as a percentage of demand must be collected in the retailer’s shop.  Each retailer has a known demand that must be satisfied and all returned products must be collected from the retailers (pg 3366).  Since the retailer knows the amount of used products that it needs to collect, it would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the amount of used products at the retailer’s shop, measuring whether the number of batteries or the weight of the batteries, for the benefit of knowing when the required amount of the used products has been met.

Regarding claim 1 Sasikumar discloses processing, at a second location, the one or more lead acid batteries collected so as to separate the batteries into lead, polymer, acid components and isolate said components (pg 3364), but does not disclose separating separator components.  Shang teaches a method of separating and recycling waste lead-acid battery separators of borosilicate oxide [0002].  The purpose of the present invention is precisely to solve the above-mentioned problems, and a method for separating and recycling the separators in a waste lead-acid battery is proposed. PbSO4 is converted into acid soluble PbCO3 by carbonization, and PbCO3 and lead oxides are dissolved in acid to form soluble lead salts. The whole process is simple to operate, with low pollution, and the effect of removing lead on the separator is obvious. The separator borosilicate oxide has high purity and can be recycled as a high-quality glass raw material for glass regeneration or separator regeneration. The very small amount of lead remaining on the separator can be harmless by adding lead-free new material to dilute during glass regeneration. At the same time, a small amount of lead is also cured in the glass to lose its toxicity, thus solving the problem of resource recycling and utilization of lead-related separators [0006].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the separator also in the process of Sasikumar, as taught by Shang, for the benefit of reutilizing the separator as well.
Regarding claim 1 collecting, via a second terminal, second data related to the recycled lead and recycled polymer, and regarding claim 3, further comprising measuring a weight of the recycled lead and recycled polymer using a scale, wherein the weight of the recycled lead and recycled polymer is the second data, and regarding claim 21, the first terminal is at the point of sale location, and wherein the second terminal is at the second location, and regarding claim 22, further comprising: measuring a weight of the batteries using a scale, wherein the weight of the batteries is the first data: and measuring a weight of the recycled lead and recycled polymer using a scale, wherein the weight of the recycled lead and recycled polymer is the second data; wherein the first terminal is at the point of sale location, and wherein the second terminal is at the second location, Sasikumar discloses that an amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i is known (pg 3369).  
Regarding claim 4, further comprising comparing the first data and the second data, and regarding claim 5, further comprising determining a percentage of the one or more lead acid batteries recycled by comparing the first data and the second data, Sasikumar discloses quantifying the quantity of product n transported from the retailer k to CRC i.  Sasikumar discloses quantifying the quantity of product n transported from retailer k to DRP m.  Sasikumar discloses quantifying the quantity of product n transported from CRC i to DRP m.  Sasikumar discloses quantifying the amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i (pg 3369).  Sasikumar further discloses that the quantities that enter these facilities must be equal to the amount of products/raw materials that leave the facilities (pg 3371-3372).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to compare the quantities at different points of the process for the benefit of keeping track of materials that enter and leave the facilities.

Regarding claim 6, a method of tracking and managing recycling and manufacturing a lead acid battery, the method comprising: 
collecting, via a first terminal at a first location, first data related to a battery, wherein the first data includes a status of the battery (pg 3366). 
separating the battery into components corresponding to different materials of the battery; 
recycling the components of the battery; 
creating a new battery using the recycled components.
Regarding claim 7, further comprising sending the new battery to the first location for sale.
Regarding claim 6 collecting, via. a second terminal at a second location, second data related to the battery, wherein the second data includes a weight of the battery, and regarding claim 11, collecting the second data includes using a scale, Sasikumar discloses after the battery’s end of life, the product owner leaves the used product at the retailer’s shop, where it is replaced by a new one.  It is assumed that a certain amount of used products, defined as a percentage of demand must be collected in the retailer’s shop.  Each retailer has a known demand that must be satisfied and all returned products must be collected from the retailers (pg 3366).  Since the retailer knows the amount of used products that it needs to collect, it would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the amount of used products at the retailer’s shop, measuring whether the number of batteries or the weight of the batteries, for the benefit of knowing when the required amount of the used products has been met.
One would at once envisage using a scale to determine the amount of required weight of the batteries.
Regarding claim 6 collecting, via a third terminal at a third location, third data related to the battery, wherein the third data includes a weight of the components, and regarding claim 12, collecting the third data includes using a scale, Sasikumar discloses that an amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i is known (pg 3369).  One would at once envisage using a scale to determine the amount of reclaimed/recycled material.
Regarding claim 6 collecting, via a fourth terminal at a fourth location, fourth data related to the new battery, wherein the fourth data includes a weight of the new battery, and regarding claim 13, collecting the fourth data includes using a scale, Sasikumar discloses knowing the amount of raw material required to produce one unit of product n (pg 3369).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the weight of the new battery after production for the benefit of keeping track of the raw material used per battery.  One would at once envisage using a scale to determine the amount of raw material used per battery.

Regarding claim 8, farther communicating the first data, the second data, the third data, and the fourth data from the respective terminals to a database of a server, Sasikumar discloses quantifying the quantity of product n transported from the retailer k to CRC i.  Sasikumar discloses quantifying the quantity of product n transported from retailer k to DRP m.  Sasikumar discloses quantifying the quantity of product n transported from CRC i to DRP m.  Sasikumar discloses quantifying the amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i (pg 3369).  Sasikumar further discloses that the quantities that enter these facilities must be equal to the amount of products/raw materials that leave the facilities (pg 3371-3372).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to communicate the quantities at different points of the process for the benefit of keeping track of materials that enter and leave the facilities.
Regarding claim 9, further comprising comparing, using a controller of the server, the fourth data to the second data to determine an amount of the battery recycled and used to create the new battery, Sasikumar discloses quantifying the quantity of product n transported from the retailer k to CRC i.  Sasikumar discloses quantifying the quantity of product n transported from retailer k to DRP m.  Sasikumar discloses quantifying the quantity of product n transported from CRC i to DRP m.  Sasikumar discloses quantifying the amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i (pg 3369).  Sasikumar further discloses that the quantities that enter these facilities must be equal to the amount of products/raw materials that leave the facilities (pg 3371-3372).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to compare the data at different points of the process for the benefit of keeping track of materials that enter and leave the facilities.
Regarding claim 10, collecting the first data includes using a battery tester at the first location, Sasikumar discloses that a battery is collected at a retailer after its end of life (pg 3366).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a battery tester at the first location to verify that the battery reached its end of life.

Regarding claim 14, Sasikumar discloses a complete life-cycle method of tracking and managing recovery, recycling and reuse of spent lead-acid batteries to maximize supply of sustainable raw materials for manufacturing of lead acid batteries comprising:
determining a lead acid battery is spent and needs to be replaced; 
dispatching the spent lead acid battery to one of an integrated network of recycling centers using a transportation partner, wherein a location for recycling and recovery is identified and the lead acid battery is transported to the identified location, wherein, at the recycling location, the lead acid battery is: 
broken down into its component parts, comprising: lead, polymer, acid; 
the component parts are separated; 
recycling the separated lead and polymer;
converting the acid into a reusable byproduct; 
transporting the recycled lead and polymer to a manufacturing center; 
creating a new lead-acid battery including the recycled lead; and 
delivering the new lead-acid battery to the retail outlet, wherein the retail outlet sells the new lead-acid battery to a customer and collects the customer’s spent lead acid battery for recycling.
Regarding claim 15, a plurality of spent lead acid batteries are collected. 
Regarding claim 16, the plurality of spent lead acid batteries are weighed in mass, Sasikumar discloses after the battery’s end of life, the product owner leaves the used product at the retailer’s shop, where it is replaced by a new one.  It is assumed that a certain amount of used products, defined as a percentage of demand must be collected in the retailer’s shop.  Each retailer has a known demand that must be satisfied and all returned products must be collected from the retailers (pg 3366).  Since the retailer knows the amount of used products that it needs to collect, it would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the amount of used products at the retailer’s shop, measuring whether the number of batteries or the weight of the batteries, for the benefit of knowing when the required amount of the used products has been met.
Regarding claim 17, the spent lead acid battery component parts are weighed separately following breakdown, Sasikumar discloses that an amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i is known (pg 3369).  
Regarding claim 18, the recycled polymer is used for creation of the new lead-acid battery.
Regarding claim 19, the separated lead is pooled with other separated lead from other batteries.
Regarding claim 20, the separated polymer is pooled with other separated polymer from other batteries.

Regarding claim 14, Sasikumar discloses collecting the spent lead acid battery at a retail outlet for recycling, the retail outlet providing the spent battery to a collection system, but does not disclose the spent lead acid battery is weighed, logged into the collection system, and data is collected on the lead acid battery, Sasikumar discloses after the battery’s end of life, the product owner leaves the used product at the retailer’s shop, where it is replaced by a new one.  It is assumed that a certain amount of used products, defined as a percentage of demand must be collected in the retailer’s shop.  Each retailer has a known demand that must be satisfied and all returned products must be collected from the retailers (pg 3366).  Since the retailer knows the amount of used products that it needs to collect, it would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the amount of used products at the retailer’s shop, measuring whether the number of batteries or the weight of the batteries, for the benefit of knowing when the required amount of the used products has been met.
Further, Sasikumar discloses quantifying the quantity of product n transported from the retailer k to CRC i.  Sasikumar discloses quantifying the quantity of product n transported from retailer k to DRP m.  Sasikumar discloses quantifying the quantity of product n transported from CRC i to DRP m.  Sasikumar discloses quantifying the amount of reclaimed/recycled material transported from DRP m to the manufacturing plant i (pg 3369).  Sasikumar further discloses that the quantities that enter these facilities must be equal to the amount of products/raw materials that leave the facilities (pg 3371-3372).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to log the quantities at different points of the process for the benefit of keeping track of materials that enter and leave the facilities.
 
Regarding claim 14, Sasikumar discloses broken down into its component parts, comprising: lead, polymer, acid (pg 3364), but not separator material.  Shang teaches a method of separating and recycling waste lead-acid battery separators of borosilicate oxide [0002].  The purpose of the present invention is precisely to solve the above-mentioned problems, and a method for separating and recycling the separators in a waste lead-acid battery is proposed. PbSO4 is converted into acid soluble PbCO3 by carbonization, and PbCO3 and lead oxides are dissolved in acid to form soluble lead salts. The whole process is simple to operate, with low pollution, and the effect of removing lead on the separator is obvious. The separator borosilicate oxide has high purity and can be recycled as a high-quality glass raw material for glass regeneration or separator regeneration. The very small amount of lead remaining on the separator can be harmless by adding lead-free new material to dilute during glass regeneration. At the same time, a small amount of lead is also cured in the glass to lose its toxicity, thus solving the problem of resource recycling and utilization of lead-related separators [0006].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the separator also in the process of Sasikumar, as taught by Shang, for the benefit of reutilizing the separator as well.

Response to Arguments
Arguments filed 4/25/2022 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724